Citation Nr: 0918245	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for mental disability claimed as due to VA administered 
interferon treatment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to January 
1978.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2007. 


FINDING OF FACT

The Veteran did not incur additional mental disability as a 
result of VA medical treatment.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for mental disability have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in November 
2004.  The letter predated the December 2004 rating decision.  
See id.  Subsequent to the November 2007 Board Remand, the 
Veteran was issued another VCAA letter in December 2007.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The December 2004 and December 2007 letters 
have clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

In the December 2007 VCAA letter, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the types of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to compensation 
pursuant to § 1151, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA outpatient treatment records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in January 2009.  
The examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The Veteran claims entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 on the basis that VA administered 
interferon therapy medication resulted in additional mental 
disability.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the Veteran filed his claim in October 2004, the 
latter version of 38 U.S.C.A. § 1151 applies to his appeal.  
Thus, the Veteran must show that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the treatment in question.

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was:  
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b)  Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1)  The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

(c)  Cause.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences'" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4)  When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(a), (c)(4).

VA outpatient treatment records reflect that in September 
2001, the Veteran underwent an evaluation prior to initiation 
of alpha-interferon treatment of hepatitis C.  He reported 
that hepatitis C had been diagnosed 8 years prior but he had 
only now decided to undergo treatment because of symptoms of 
body aches and fatigue.  He gave a long history of bipolar 
disorder, but denied taking any medication.  He reported 
being sad for most of his life.  He always has pressured 
speech, decreased need for sleep, racing thoughts, 
overspending, and grandiosity, but never a frank manic 
episode.  He stated that he was diagnosed with these problems 
when he was hospitalized after taking some bad 
methamphetamines that put him on the medicine ward for nine 
days.  He reported being hospitalized approximately 8 years 
prior for depression.  He reported feeling depressed, 
manifested by low mood, hypersomnolence, feelings of 
worthlessness, and recurrent thoughts of death.  When asked 
where he would like to be in five years, he said "dead" but 
his daughter keeps him from suicide.  He has isolated himself 
and has stopped working.  He has an extensive history of 
polysubstance dependence dating back to his early twenties 
when he left service.  He started with marijuana and alcohol, 
and then began speed and cocaine.  Approximately a year and a 
half prior he stopped drinking alcohol and using drugs.  Upon 
mental status examination, the examiner was not certain of 
the Veteran's psychiatric diagnosis as there was only limited 
data.  The examiner was going to confer with other treating 
providers, but opined that he has significant symptoms which 
would be amenable to treatment with medications.  The plan 
was for the Veteran to seek medical management of his 
psychiatric symptoms before starting interferon.  The Veteran 
seemed intent on not complying with this suggestion saying 
that the side effects would interfere with his work.  

A February 2002 VA psychiatry progress note reflects that the 
Veteran was referred for medication evaluation for anxiety 
symptoms.  It was noted that the Veteran was awaiting 
treatment for hepatitis C with interferon.  It was noted that 
he was experiencing fairly severe problems with 
gastroesophageal reflux disease (GERD) and dental problems.  
He also reported some chronic headaches with some anxiety 
symptoms, and he was dealing with some existential concerns 
about the life threatening nature of hepatitis C.  He denied 
any suicidal or homicidal ideation and seemed to be 
experiencing primarily tension related headaches related to 
his anxiety symptoms.  He was prescribed medication for his 
anxiety and headache treatment, and it was noted that he had 
been sober for two years.  

A March 2002 treatment record with a VA physician, Dr. D.K. 
reflects that the Veteran seemed to be doing well and that 
the examiner needed to talk with the Veteran's psychiatrist 
to have him reassessed for possible interferon therapy.  

In May 2002, the Veteran sought treatment with Dr. D.K.  It 
was noted that there had been very little change in his 
condition.  His psychiatrist felt that there was no 
psychiatric contraindication to using Pegylated interferon.  
A prescription was written so he could be put on the waiting 
list for such medication.  

A May 2002 VA outpatient treatment record reflects that the 
Veteran fit the criteria for Peg-Intron interferon treatment, 
and that he would be placed on a waiting list which may be 
several months.

A September 2002 VA outpatient treatment record reflects that 
the Veteran met with a nurse to review hepatitis C and 
therapy with Peg interferon Alfa 2b and Ribavirin.  It was 
noted that he would begin the following Monday.  It was noted 
that the psychiatric unit had cleared him to start therapy.  
It was also noted that the Veteran was aware of increased 
incidence of depression and exacerbation of existing 
psychiatric conditions while on therapy and that he would 
keep in close communication with Dr. D.K. and the nurse.  

A November 4, 2002 VA outpatient treatment record reflects 
that the Veteran was present for week 5 for Peg interferon 
and Ribavirin treatment.  The Veteran reported feeling a bit 
overwhelmed and fatigued, remembering "stuff" that occurred 
as a child that upset him.  It was noted that he had been 
inappropriate at support group and that the registered nurse 
was trying to work closely with him weekly to get him through 
treatment.  

On or about November 21, 2002, the Veteran called the VA 
pharmacy staff to discuss drug doses and expected 
interactions possibly verbalizing a suicide plan.  His phone 
call was transferred to the mental health clinic.  A November 
22, 2002 VA treatment record reflects that the Veteran was 
admitted but the Veteran denied suicidal ideation stating 
that he really had no intentions the prior day and it was an 
act to get into the hospital.  He stated that he had lost his 
home and job and gave up his dog because of interferon 
treatment.  It was noted that he was in week 8 of drug 
therapy.  Later in the day he was medically cleared and his 
interferon medication was discontinued.  It was noted that 
treatment was discontinued immediately because of his 
exacerbated depression, suicidal ideation, threats and 
admission to some people of an attempt on November 21 with 
prescription medication overdose.  Thereafter, he was 
transferred to another VA Medical Center (VAMC).  

A January 2, 2003 psychiatric note reflects that the Veteran 
was admitted to the Denver VAMC from Sheridan, Wyoming on 
November 22, 2002, for suicidal ideation.  The Veteran stated 
that he was frustrated and angry about not being able to 
receive his interferon therapy at a hospital which he had 
been sent to from the Cheyenne VAMC and he had made the 
statement "I give up!"  At the time of the January 2 
evaluation, the Veteran denied any suicidal ideation.  He 
reported that his statement was misinterpreted as suicidal 
ideation/intention.  He was hospitalized and placed on 
Neurontin and Lithium.  He denied taking any psychotropic 
medication prior to his admission and had been doing fine for 
years.  He did not endorse significant depressive or manic 
symptoms and did not give a history significant for these 
mood symptoms.  It was not quite clear why he was started on 
Neurontin and Lithium as it did not appear that the Veteran 
has bipolar mood disorder.  The examiner diagnosed alcohol 
abuse in remission, cocaine and amphetamine abuse in 
remission.  It was not clear to the examiner why the Veteran 
was placed on psychotropic medication in the first place and 
what symptoms/signs of bipolar disorder the Veteran had 
manifested in Sheridan to warrant the bipolar diagnosis.  It 
was recommended that the Veteran seek inpatient treatment in 
Sheridan and that he discontinue Neurontin and Zyprexa.  

The discharge consultation completed on January 8 reflects a 
history of bipolar disease and hepatitis C.  It was noted 
that in Fall 2002, he was started on interferon treatment for 
his hepatitis C, he developed acute psychosis, and was 
admitted to inpatient psychiatry in the beginning of December 
2002.  During his hospitalization, he developed acute chest 
pain and was noted to have ST elevations on his EKG on 
December 29, 2002.  He was started on an aspirin, low-
molecular weight heparin, beat-blocker, nitroglycerin and 
received fibrinolysis and was then transferred to another 
VAMC for further management.  The diagnoses rendered were 
acute coronary syndrome; fever; decreased hematocrit and 
guaiac-positive stools; bipolar disease; hepatitis C; 
hypertension; and, GERD.  With regard to his bipolar 
disorder, the examiner stated as follows:

[The Veteran's] bipolar disease was "clearly 
exacerbated by his current interferon therapy.  A 
Psychiatry consult was called while he was here and 
they felt that he was not currently actively 
psychotic and recommended discontinuing the 
gabapentin and olanzapine.  The [Veteran] was 
continued on his lithium alone and he is referred 
to the Cheyenne [VAMC].

A January 9, 2003 VA psychiatry progress note reflects that 
the Veteran had been making suicidal threats in the previous 
24 hours prior to admission on November 22, and was diagnosed 
as "questionably bipolar."  He was taken off interferon 
treatment program because of depression and suicidal threats.  
It was noted that the Veteran had a long history of severe 
narcissistic personality disorder.  At the time of the 
January 9 visit, he was in a somewhat angry state escorted by 
a patient advocate.  He complained of his treatment by VA 
personnel, and also complained of insomnia.  He did not 
appear overly manic.  He seemed a bit tense, restless with a 
lot of fidgeting.  The examiner did not observe racing 
thoughts, rambling or tangentiality.  The examiner questioned 
the validity of the bipolar disorder.  

In late March through early April 2004, the Veteran was 
admitted to the VAMC for cardiac evaluation.  It was noted 
that the Veteran had a history of coronary artery disease and 
had a stent placement times 2 in December 2003.  During his 
hospital stay he was seen by the Psychiatry unit for 
evaluation of possible depression as well as questionable 
narcissistic disorder and bipolar disorder.  Psychiatry was 
requested because the Veteran asked to not be resuscitated or 
incubated (DNR/DNI) despite his young age and no life 
threatening illness.  Psychiatry determined that his primary 
disorder was depression and it was suggested that he take 
Wellbutrin and follow-up with an outpatient psychiatrist.  He 
did not like Wellbutrin, so it was stopped and he was to 
follow-up with a psychiatrist on an outpatient basis.  

An August 2004 VA treatment record reflects that the Veteran 
was admitted for cardiology consultation.  It was noted that 
the Veteran had a history of coronary artery disease status 
post two stent placements most recent in December 2003, 
hypertension, depression, GERD, and hepatitis C virus.  It 
was noted that the Veteran was treated with Ribavirin and 
Interferon for four months until he had a myocardial 
infarction and had not undergone further treatment for his 
hepatitis C.

In October 2004, the Veteran sought treatment with Dr. D.K. 
with complaints of arteriosclerotic heart 
disease/hyperlipidemia/hypertension/headaches.  The examiner 
noted that the Veteran had apparently developed a slightly 
enlarged right ventricle suggesting that he may have a 
partial obstruction of the draining foramina of the right 
ventricle, which could be the cause of the headaches.  The 
examiner stated that he was doing "okay" but there were 
certainly a number of problems under evaluation.  The 
examiner encouraged him to file a VA claim for compensation 
due to his psychiatric difficulties that ensued after being 
treated with the medication for the hepatitis C since this is 
a well recognized side effect from that medication.

In January 2005, the Veteran sought treatment with Dr. D.K., 
for increasing symptoms from heart failure.  The impression 
was heart disease, unclear how active it is.  The examiner 
acknowledged that the Veteran's claim for compensation had 
been denied and stated as follows:

I think that the key point here is that although 
psychiatric difficulties are associated with the 
medication that he was put on, having him progress 
to the point where suicidal ideation takes place, 
is extraordinarily uncommon and extraordinarily 
rare.  It would not be something that would 
ordinarily be foreseen in the course of treatment 
for his hepatitis C.  I have asked him to go back 
and talk with his Veterans Service Officer 
Representative with the VFW and suggested that he 
probably should file an appeal because of the 
rarity of this particular finding.  Psychiatric 
difficulties are not uncommon, but suicidal 
ideation is extraordinarily uncommon.

A June 2005 VA outpatient treatment record reflects the 
following statement from Dr. D.K.:

For clarification purposes, I did take into account 
the prior psychiatric history when making comments 
about the effects of treatment for Hepatitis C in a 
previous note.

In January 2009, the Veteran underwent a VA examination.  The 
examiner interviewed the Veteran and reviewed the claims 
folder.  The examiner noted that the Veteran had been treated 
extensively for mental disabilities for many years at the 
time of evaluation.  The Veteran's primary mental disability 
appeared to be a personality disorder which was developmental 
in nature.  The Veteran reported a chaotic and abusive 
childhood which was generally the etiology of the personality 
disorder.  Maladaptive personality characteristics and 
behavior had been referenced regularly through the years in 
the Veteran's treatment records.  The Veteran reported 
abusing various substances from at least early adulthood, 
although he had been clean and sober for six years.  The 
third mental disability was a mood disorder.  Clinicians at 
one time suspected a bipolar mood disorder, but since the 
Veteran had become clean and sober, it had become more clear 
that the Veteran's primary mood symptoms had to do with 
depression.  The variability in the mood disorder symptoms 
that the Veteran had experienced prior to sobriety were 
substance-induced.  Thus, the examiner identified three 
mental disabilities:  personality disorder; substance abuse 
disorder, in remission; and, mood disorder present for many 
years.  The examiner opined that no additional mental 
disability had resulted from the administration of interferon 
therapy as each of the identified mental disabilities had 
been present both prior to and after the administration of 
interferon therapy.  The examiner opined, however, that the 
administration of interferon therapy had temporarily 
exacerbated his mood disorder symptoms.

As detailed hereinabove, the Board has reviewed the medical 
records and opinions on file, and has also reviewed the 
entirety of the statements submitted by the Veteran in 
support of his claim.  It is clear that the Veteran had 
diagnosed mental disabilities, specifically a personality 
disorder and mood disorder, prior to the administration of 
interferon treatment, and was medically cleared by his 
psychiatrist in or about May 2002 to begin interferon 
treatment for hepatitis C.  The Veteran began interferon 
treatment in or about late September 2002 or early October 
2002.  It is clear that the Veteran experienced an 
exacerbation of his mental illness in late November 2002, 
which his treating physicians attributed to his interferon 
treatment.  Specifically, a November 2002 VA treatment record 
reflects that interferon treatment was discontinued due to 
his exacerbated depression, suicidal ideation, threats, and 
attempted overdose of prescription medication.  Likewise, on 
discharge in January 2003, a VA examiner stated that the 
Veteran's bipolar disease was "clearly exacerbated by his 
current interferon therapy."  Dr. D.K. opined that the fact 
that the Veteran's psychiatric symptoms progressed to 
suicidal ideation was extraordinarily uncommon and rare.  
Finally, the January 2009 VA examiner opined that the 
administration of interferon therapy had temporarily 
exacerbated his mood disorder symptoms.  Thus, there is no 
dispute that the Veteran did experience an exacerbation of 
his psychiatric symptoms, to include suicidal ideation and 
possible suicide attempt, in late November 2002 due to 
administration of his interferon therapy for hepatitis C.  
The evidence, however, does not reflect that the Veteran 
incurred an additional mental disability or chronic 
disability as a result of his interferon treatment.  None of 
the treating physicians have opined that the Veteran incurred 
an additional mental disability as a result of his interferon 
treatment, as such symptomatology experienced in November 
2002 has consistently been described as an exacerbation.  The 
January 2009 VA examiner stated that the Veteran did 
experience an exacerbation of his mood disorder in November 
2002; however, such exacerbation was only temporary and the 
examiner specifically opined that no additional mental 
disability resulted from his interferon treatment, as each of 
the identified mental disabilities were present prior to and 
following the interferon treatment.  Likewise, the VA 
outpatient treatment records on file subsequent to such 
hospitalization in November 2002 do not reflect any 
additional mental disability as a result of his interferon 
treatment.

Thus, while it is clear that as a result of the 
administration of VA interferon treatment the Veteran 
experienced an increase in symptomatology related to his 
mental disorder, in the form of suicidal ideation, based on 
the opinion of record this only constituted a temporary 
exacerbation and did not result in additional disability.  A 
reading of the January 2009 VA examiner's opinion is that the 
symptomatology experienced by the Veteran as a result of the 
interferon treatment was temporary in nature and did not 
result in additional disability.  There was no resulting 
permanent increase in the mental disability which could be 
viewed as additional disability resulting as a result of 
aggravation of the Veteran's mental disorder.  See generally 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Veteran 
has otherwise not submitted any medical evidence to support 
his claim that he has incurred a chronic disability or 
additional disability as a result of interferon treatment.  
As the interferon treatment did not result in an additional 
disability, compensation pursuant to 38 U.S.C.A. § 1151 is 
not warranted.  As an additional disability did not result, 
there can be no showing of any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the medical care, and 
there is no need to reach the question of whether any such 
symptomatology was reasonably foreseeable.

The Board has considered the contentions of the Veteran with 
regard to his symptomatology that he experienced during his 
period of interferon treatment.  While the Board finds that 
his statements are credible pertaining to his symptomatology 
experienced, inasmuch as the Veteran is offering his own 
medical opinion the Veteran does not have any medical 
expertise.  The Veteran and his  assertions of medical 
causation alone are not probative because lay persons i.e., 
persons without medical expertise are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the Board concludes that the Veteran has not suffered 
"additional disability" due to VA medical treatment within 
the meaning of 38 U.S.C.A. § 1151.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation benefits for 
additional disability resulting from VA treatment, pursuant 
to the provisions of 38 U.S.C.A. § 1151.  His claim must, 
therefore, be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


